        Case 2:18-cv-00857-JCM-VCF Document 290 Filed 01/29/20 Page 1 of 3


     Jesse M. Sbaih (#7898)
1    Ines Olevic-Saleh (#11431)
2    JESSE SBAIH & ASSOCIATES, LTD.
     The District at Green Valley Ranch
3    170 S. Green Valley Pkwy., Ste. 280
     Henderson, NV 89012-3145
4    (702) 896-2529
     (702) 896-0529 (fax)
5    jsbaih@sbaihlaw.com
6    Attorneys for Defendant Tali Arik

7                                     UNITED STATES DISTRICT COURT

8                                           DISTRICT OF NEVADA
9      SCOTT FRIEDMAN, an individual                             Case No.: 2:18-cv-00857-JCM-NJK
10
                         Plaintiff,
11     vs.                                                       STIPULATION TO DISPOSE OF PENDING
                                                                 PLEADINGS INVOLVING PLAINTIFF
12     UNITED STATES OF AMERICA, GENE                            SCOTT FRIEDMAN AND DEFENDANT
                                                                 TALI ARIK AS “MOOT”
       M. TIERNEY, individually and in his
13     official capacity as an FBI Agent;
14     MATTHEW A. ZITO, individually and in
       his official capacity as an FBI Agent;
15     THAYNE A. LARSON, individually and in
       his official capacity as an FBI Agent; LAS
16     VEGAS METROPOLITAN POLICE
       DEPARTMENT; JOE LEPORE, P#6260,
17
       individually and in his official capacity as an
18     officer of the LAS VEGAS
       METROPOLITAN POLICE
19     DEPARTMENT; DARREN HEINER,
       P#2609, individually and in his official
20     capacity as an officer of the LAS VEGAS
       METROPOLITAN POLICE
21
       DEPARTMENT; JASON HAHN, P#3371,
22     individually and in his official capacity as an
       officer of the LAS VEGAS
23     METROPOLITAN POLICE
       DEPARTMENT; TALI ARIK; an
24     individual; JULIE BOLTON, an individual;
       and ARIK VENTURES, an entity formed by
25
       Tali Arik,
26
                    Defendants.
27

28


                                                         Page 1 of 3
          Case 2:18-cv-00857-JCM-VCF Document 290 Filed 01/29/20 Page 2 of 3


            In light of a settlement reached on January 24, 2020, in the interest of judicial economy and to
1

2    relieve the Court of the burden of having to address various pleadings presently pending before it, Plaintiff

3    Scott Friedman, though his counsel Melanie A. Hill, Esq. and Lisa Rasmussen, Esq., and Defendant Tali

4    Arik, through his counsel Jesse M. Sbaih, Esq. and Phillip Emerson, Esq., respectfully submit the following
5    stipulation for the Court to dispose of ECF #198; ECF #211; and ECF #218 (which are presently pending
6
     before the Court) as “moot.”
7
            DATED this 29th day of January, 2020.
8

9    JESSE SBAIH & ASSOCIATES, LTD.                                MELANIE HILL LAW PLLC
10

11   By        _/s/ Jesse M. Sbaih_______                          By:__/s/ Melanie Hill_________________
               Jesse M. Sbaih (#7898)                                 Melanie Hill (#8796)
12             Ines Olevic-Saleh (#11431)                             Attorney for Plaintiff Scott Friedman
               Attorneys for Defendants Tali Arik
13

14

15   LAW OFFICE OF LISA RASMUSSEN, P.C.

16
     By:__/s/ Lisa Rasmussen______________
17
        Lisa A. Rasmussen (#7491)
18      Attorneys for Plaintiff Scott Friedman

19

20
                                             IT IS SO ORDERED.
21
                                                    January
                                             Dated this _____31,
                                                              day2020.
                                                                  of January, 2020.
22

23                                           ______________________________
24                                           JAMES C. MAHAN
                                             UNITED STATES DISTRICT COURT JUDGE
25

26

27

28


                                                     Page 2 of 3
        Case 2:18-cv-00857-JCM-VCF Document 290 Filed 01/29/20 Page 3 of 3



1                                    CERTIFICATE OF SERVICE

2          Pursuant to FRCP Rule 5(b), I certify that I am an employee of the law firm of Jesse Sbaih &
3
     Associates, Ltd., and that on this 29th day of January, 2020, I caused STIPULATION TO DISPOSE
4
     OF PLEADINGS INVOLVING PLAINTIFF SCOTT FRIEDMAN AND DEFENDANT TALI
5
     ARIK AS “MOOT” to be served via electronic service to the following:
6

7
     Lisa A. Rasmussen, Esq.                                  Melanie Hill, Esq.
8    LAW OFFICES OF KRISTINA WILDEVELD                        MELANIE HILL LAW PLLC
     & ASSOCIATES                                             520 S. 7th Street, Suite A
9    550 E. Charleston Blvd.                                  Las Vegas, NV 89101
     Las Vegas, NV 89104
10

11   Nick D. Crosby, Esq.                                     Philip R. Emerson, Esq.
     Jackie V. Nichols, Esq.                                  EMERSON LAW GROUP
12   MARQUIS AURBACH COFFING                                  1055 Whitney Ranch Drive, Suite 120
     10001 Park Run Drive                                     Henderson, NV 89014
13   Las Vegas, NV 89145
14   Daylee Elieson
15   Greg Addington
     Bruce R. Thompson U.S. Courthouse and Federal Building
16   400 South Virginia Street, Suite 900
     Reno, Nevada 89501
17
     Stephen G. Castronova, Esq.
18
     CASTRONOVA LAW OFFICES
19   605 Forest Street
     Reno, NV 89509
20
     James R. Olsen, Esq.
21   Thomas D. Dillard, Esq.
     OLSON, CANNON, GORMLEY
22
     ANGULO & STOBERSKI
23   9950 W. Cheyenne Avenue
     Las Vegas, NV 89129
24

25

26                                      /s/ Jennifer Davidson__________
                                       An employee of Jesse Sbaih & Associates, Ltd.
27

28


                                                Page 3 of 3
